DETAILED ACTION
This action is in response to amendments received on 1/7/2021. Claims 30-51 were previously pending, of which claims 45-49 had been withdrawn from consideration. Claims 30-33, 35-36, 41, 43-44 and 50 have been amended and claim 34 has been canceled. A complete action on the merits of claims 30-33, 35-44 and 50-51 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 35 is objected to because of the following informalities: 
“a distal tip” in line 2 of claim 35 should be amended to recite --a first distal tip-- to be consistent with the recitation of “the first distal tip” in line 3 of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-33, 35-36 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGaffigan (US Patent No. 5,873,877).
Regarding Claim 30, McGaffigan teaches a surgical device (Fig. 1), comprising:
a shaft member 36 including a first electrode channel and a second electrode channel 106 and 107 (Fig. 4), the first electrode channel and the second electrode channels both open at a distal end face of the shaft member (at openings 102 and 103 shown in Fig. 4, please note that a distal end face of the shaft is interpreted to one side of the distal section as annotated below, viewed from the side, where all of the openings and the electrodes are positioned within the distal end face of the shaft), wherein the first electrode channel and the second electrode channel are positioned adjacent to one another (Fig. 4); 
a first electrode 46 and a second electrode 47 configured to deliver energy (Col. 5, ll. 19-27), wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel (Fig. 1), and wherein a distal end of the first electrode and a distal end of the second electrode are arranged to protrude from the distal end of the shaft member (Fig. 1 and Col. 5, ll. 19-27); and
wherein the shaft member further includes an aspiration lumen and a fluid lumen that both open at the distal end face of the shaft member (“It is also provided with another fitting 71 
wherein the distal end of the first electrode and the distal end of the second electrode are bent to protrude radially outwardly from an outer periphery of the shaft member (Figs 1-2).

    PNG
    media_image1.png
    558
    644
    media_image1.png
    Greyscale

Regarding Claim 31, McGaffigan teaches wherein the fluid lumen is positioned above the first electrode channel and the second electrode channel (although McGaffigan does not show details related to the irrigation lumen or opening, McGaffigan does teach “The liquid introduced passes through the sheath 36 and exits through the tip 51 into the tissue”, which depending on one’s point of view and how the instrument is held, it can be interpreted such that the fluid lumen is positioned above the electrode channels).
Regarding Claim 32, McGaffigan teaches wherein the fluid lumen is disposed opposite to the aspiration lumen and further comprising a first electrode opening and a second electrode opening formed at the distal end face of the shaft (as interpreted above), the first electrode opening in communication with the first electrode channel and the second electrode opening in communication with the second electrode channel, the first electrode opening and the second electrode opening being arranged between the fluid lumen and the aspiration lumen (aspiration openings 72 are shown proximal to the electrodes and the fluid lumen is explained by McGaffigan to pass through “As is disclosed in detail in copending U.S. patent application Ser. No. 08/833,984 filed Apr. 11, 1997 (A-64374), for example, an irrigation liquid such as saline may be conducted from a fitting 71 through the sheath 36 to exit through the transparent tip or guide piece 51 to clear the surroundings of the distal extremity of the device while in use within the body” (see Col. 6, ll. 32-38), but to determine if indeed the electrode openings are arranged between the fluid and aspiration lumens, Fig. 4 of U.S. Patent No. 5,964,756 incorporated by reference by McGaffigan in the passage cited here (U.S. patent application Ser. No. 08/833,984, which is now U.S. Patent No. 5,964,756 ) is studied. Fig. 4 shows opening 287 at the very distal tip and teaches “Transurethral needle ablation device 31 has means which includes fitting 291 for permitting a 
Regarding Claim 33, McGaffigan teaches wherein the first electrode channel and the second electrode channel are configured as fluid lumens (given the broadest reasonable interpretation, “fluid lumens” are interpreted to be lumens that allow fluid through; however, since no source of fluid coupled to the “fluid lumens” have been identified or claimed, the lumens 106 and 107 (best shown in Fig. 4) in which the electrodes extend through are interpreted to be configured as fluid lumens in the sense that fluid can pass there through instead of electrodes).
Regarding Claim 35, McGaffigan teaches wherein the distal end of the first electrode further comprise distal tip and the distal end of the second electrode further comprise a second distal tip, wherein the first distal tip and the second distal tip are configured to diverge from one another (Fig. 1).
Regarding Claim 36, McGaffigan teaches wherein the distal end of the first electrode and the distal end of the second electrode are conical shaped (Fig. 2). 
Regarding Claim 50, McGaffigan teaches wherein the distal end of the shaft member further comprises a land member into which a first electrode opening and a second electrode opening are positioned, the first electrode opening being in communication with the first electrode channel and the second electrode opening being in communication with the second electrode channel (body 82 of tip 51 as seen in Figs. 1-4).
Regarding Claim 51, McGaffigan teaches wherein the land member separates the fluid lumen and the aspiration lumen (as seen in Fig. 1, the fluid lumen and fluid opening (which is positioned through the tip member 51) is separated from openings 72 in communication with the aspiration lumen by body 82 of tip 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38 and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGaffigan as applied above, in view of Batchelor (US Patent No. 6,558,379.
Regarding Claim 37, McGaffigan teaches the invention as applied above, but does not teach further comprising a sleeve member that includes a vacuum chamber therein, wherein the shaft member extends through the vacuum chamber and the sleeve member includes a vacuum opening that is in communication with the vacuum chamber. In the same field of invention Batchelor teaches covering the shaft with “a translucent flexible sheath (50) comprising a tube (60) having a large proximal opening (62) to enable insertion of the instrument within the sheath, and a narrower distal opening (64) through which the distal end of the instrument shaft projects, thereby to expose the active electrode (18) to the electrically-conductive fluid. Suction is applied to the interior of the sheath at an outlet port (66), and a seal (72) at the proximal end of the tube cooperates with a proximal surface (74) on the instrument handle to form a fluid-tight seal so that the suction is transmitted to the distal opening, in order to suck bubbles and debris away from the region around the active electrode (18)” (abstract and as seen in Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to cover the shaft of McGaffigan with a similar sheath for the benefit of bringing the suction from the side of the distal face of McGaffigan to the very tip in order to better remove bubbles and debris from the treatment area as Batchelor teaches in Col. 5, ll. 10-63.
Regarding Claim 38, McGaffigan as modified by Batchelor teaches further including a vacuum control valve to selectively vent the vacuum chamber to vary aspiration pressure delivered through shaft member (Figs. 3-5 and Col. 7, ll. 23-38 of Batchelor).
Regarding Claim 40, McGaffigan as modified by Batchelor teaches further comprising a fluid chamber disposed in the sleeve member, wherein the shaft member extends through the fluid chamber and wherein the shaft member includes an irrigation opening that is in 
Regarding Claim 41, McGaffigan as modified by Batchelor teaches further comprising a second fluid chamber disposed in the sleeve member (section 50 at the proximal end of the sleeve seen in Fig. 1), wherein the shaft member extends into the second fluid chamber, and wherein the first electrode channels and the second electrode channel are both in communication with the second fluid chamber (since the electrodes extend out of the distal opening of the sleeve member, the electrode channels are in communication with the second fluid chamber through the vacuum chamber of the sleeve member).


Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over McGaffigan, in view of Batchelor as applied above and further in view of Foley (US Pub. No. 2003/0216690).
Regarding Claim 39, McGaffigan as modified by Batchelor teaches different kinds of flow regulators 80 as seen in Figs. 3-5 of Batchelor; however, neither teach wherein the vacuum control valve comprises a vent aperture and a selectively slidable member that is configured to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure. In the same field of invention, Foley teaches a suction regulator valve installed between a suction pump and a surgical tube or catheter wherein the vacuum control valve comprises a vent aperture 28 and a selectively slidable member 30 that is configured to selectively cover and uncover at least portions of the vent aperture to control the aspiration pressure (Figs. 1-9 and .

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over McGaffigan as applied above, in view of Koblish (US Pub. No. 2001/0007071).
Regarding Claim 42, McGaffigan teaches the invention as applied above, but teaches elongate sheath 36 being rigid formed of stainless steel and not wherein the shaft member is configured to be malleable such that the shaft member may be selectively bent to a desired shape that is retained. In the same field of invention, Koblish teaches “the shaft 12 (or other structural element) is either rigid, malleable, or somewhat flexible. A rigid shaft cannot be bent. A malleable shaft is a shaft that can be readily bent by the physician to a desired shape, without springing back when released, so that it will remain in that shape during the surgical procedure. Thus, the stiffness of a malleable shaft must be low enough to allow the shaft to be bent, but high enough to resist bending when the forces associated with a surgical procedure are applied to the shaft” in [0044]. It would have been obvious to one having ordinary skill in the art at the time of the invention to make the shaft of McGaffigan malleable in order to allow the physician to shape the shaft in a desired shape for a specific treatment procedure in view of the teachings of Koblish.

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over McGaffigan as applied above, in view of Lovewell (US Pub. No. 2004/0015160).
Regarding Claim 43, McGaffigan teaches the invention as applied above and although teaches the diameter of the electrodes are smaller than the diameter of the electrode lumens as seen in Fig. 2, McGaffigan teaches a sleeve of insulating material is provided on each electrode thus is silent in teaching wherein the first electrode channel has a diameter larger than a diameter of the first electrode so as to form a first irrigation annulus between the first electrode and an inner surface of the first electrode channel and the second electrode channel has a diameter that is larger than a diameter of the second electrode so as to form a second irrigation annulus between the second electrode and an inner surface of the second electrode channel as claimed. 
In the same field of invention, Lovewell teaches “first and second stylets 66 and 67 optionally has a lumen extending from the proximal extremity to the distal extremity of the stylet for permitting a conductive or other fluid to be introduced by apparatus 12 into the tissue being treated. The lumen can be provided in any portion of the stylet and can be in the form of a lumen extending through the needle electrode or through the insulating sleeve. In one preferred embodiment, and as shown in the drawings, each of the insulating sleeves 72 and 74 is provided with a lumen 136 extending longitudinally therethrough. As shown in FIG. 6, the lumen can be an annular lumen 136 extending around the respective needle electrode and permitted by sizing the internal diameter of the insulating sleeve larger than the external diameter of the needle electrode” in [0027]. It would have been obvious to one having ordinary skill in the art at the time of the invention to make a fluid lumen around each electrode through the sleeve surrounding .

Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over McGaffigan as applied above, in view of Edwards (US Pub. No. 2002/0103483).
Regarding Claim 44, McGaffigan teaches the invention as applied above, but is silent in teaching wherein the distal end of the first electrode is configured to have an atraumatic shaped distal tip and the distal end of the second electrode is configured to have an atraumatic shaped distal tips. Edwards teaches a treatment device having sharp needle-like electrodes, but states “In other embodiments, energy delivery device 22 can be conical, cylindrical, rectangular or any polyhedron; each of said shapes having a flat, rounded, beveled, or pointed tip” in [0040]. It would have been obvious to one having ordinary skill in the art at the time of the invention to make a selection of a sharp, needle-like electrode or a rounded tip electrode for specific treatments as some treatments require sharp electrodes; whereas, other treatments require an atraumatic shaped tip electrode in order to prevent injury to tissue during use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33, 35-44 and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,782,220. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a surgical device, comprising: a shaft member including a first electrode channel and a second electrode channel, both open at a distal end of the shaft member, wherein the first and second electrode channels are positioned adjacent to one another; a first electrode and a second electrode, wherein the first electrode is positioned in the first electrode channel and the second electrode is positioned in the second electrode channel such that distal ends of each of the first and second electrodes are arranged to protrude from the distal end of the shaft member; wherein the shaft member further comprises an aspiration lumen and a fluid lumen that both open at the distal end of the shaft member; wherein the distal ends of the first and second electrodes are bent to protrude radially outwardly from an outer periphery of the shaft member.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. With respect to prior art McGaffigan applied here, applicant’s arguments are on the grounds that “Independent claim 30, as amended, recites that the shaft member includes a distal end face disposed at a distal end of the shaft member and that the shaft member further includes an aspiration lumen and a fluid lumen that both open at the distal end face of the shaft member. McGaffigan does not disclose this arrangement”. In response examiner maintains that as defined above, the distal face of the shaft is provided on a single side or face of the distal end of the shaft. As such, shown in Fig. 1 annotated above, all of the openings (electrode channel openings, fluid .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794